Title: To John Adams from Thomas Jefferson, 7 October 1818
From: Jefferson, Thomas
To: Adams, John


Monticello
Oct. 7. 18. It is very long, my dear friend, since I have written to you. the fact is that I have was scarcely at home at all from May to September, and from that time I have been severely indisposed and not yet recovered so far as to sit up to write, but in pain. having been subject to troublesome attacks of rheumatism for some winters past, and being called by other business into the neighborhood of our Warmsprings, I thought I would avail myself of them as a preventive of future pain. I was then in good health and it ought to have occurred to me that the medecine which makes the sick well, will may make the well sick. those powerful waters produced imposthume, general eruption, fever colliquative sweats, and extreme debility, which aggravated by the torment of a return home over 100. miles of rocks & mountains reduced me to extremity. I am getting better slowly and, when I can do it with less pain shall always have a pleasure in giving assurances to mrs Adams & yourself of my constant and affectionate friendship & respect.Th: Jefferson
			